Case: 11-50324     Document: 00511698133         Page: 1     Date Filed: 12/16/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 16, 2011
                                     No. 11-50324
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JAMES BROWN,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                         for the Western District of Texas
                              USDC No. 2:10-CR-78-1


Before BENAVIDES, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
        James Brown appeals the 151-month sentence imposed following his guilty
plea conviction for conspiracy to possess and possession with intent to distribute
more than 50 kilograms of marijuana. He argues that his sentence was greater
than necessary to meet the sentencing goals in 18 U.S.C. § 3553(a). Brown
asserts that application of the career offender enhancement yielded an advisory
guidelines range that overstated the seriousness of his offenses and did not
properly account for the § 3553(a) factors. He also argues that the sentence fails

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 11-50324    Document: 00511698133     Page: 2   Date Filed: 12/16/2011

                                 No. 11-50324

to account for mitigating factors in his personal history and characteristics,
particularly his problems with substance abuse.
      Brown does not dispute the calculation of the guidelines range. Rather,
he challenges the reasonableness of the sentence imposed. Where the district
court imposes a sentence within a properly calculated guidelines range, it is
presumptively reasonable. See United States v. Campos-Maldonado, 531 F.3d
337, 338 (5th Cir. 2008). Here, the district court considered Brown’s arguments
for a lower sentence and made an individualized sentencing decision based on
the facts of the case and in light of the § 3553(a) factors. See Gall v. United
States, 552 U.S. 38, 49-50 (2007). Brown’s sentence is presumed to be reasonable
because it was within his guidelines range, and he has not shown sufficient
reason for this court to disturb that presumption. See United States v. Cooks,
589 F.3d 173, 186 (5th Cir. 2009). Thus, he has not shown error, plain or
otherwise, with respect to the sentence imposed.         See United States v.
Mondragon-Santiago, 564 F.3d 357, 360-61 (5th Cir. 2009).
      AFFIRMED.




                                       2